Citation Nr: 0944438	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right shoulder dislocation residuals, 
currently evaluated 20 percent disabling.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1978 to February 1981.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

Procedural history

A September 1982 decision by the RO granted the Veteran's 
claim of entitlement to service connection for residuals of a 
right shoulder disability.  A 10 percent disability rating 
was assigned, effective February 7, 1981.

The RO increased the Veteran's disability rating from 10 to 
20 percent disabling in an April 1999 rating decision.

In April 2000, the Veteran filed a claim for an increased 
rating of his service-connected right shoulder disability, as 
well as a claim of entitlement to service connection for 
hepatitis C.  The RO denied these claims in July 2000 and 
October 2001 rating decisions.  The Veteran disagreed with 
the RO's determinations and perfected an appeal as to both 
issues.

In a November 2007 decision, the Board remanded the Veteran's 
right shoulder and hepatitis C claims for further evidentiary 
development.  The RO readjudicated the Veteran's claim in an 
August 2009 supplemental statement of the case (SSOC).  The 
Veteran's claims folder has been returned to the Board for 
further appellate review.

Issues not on appeal

In the above-referenced November 2007 decision, the Board 
granted an extension to the Veteran's temporary total 
disability evaluation of his right shoulder disability to 
November 30, 1998.  Accordingly, that issue is no longer in 
appellate status, and the Board's decision is final.  See 38 
C.F.R. § 20.1100 (2009).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected right shoulder disability is 
currently manifested by pain and limitation of motion; 
abduction is from 0 to 45 degrees, and the Veteran's right 
upper extremity is his major extremity.

2.  The evidence does not show that the Veteran's service-
connected right shoulder disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The evidence of record indicates that the Veteran's 
currently diagnosed hepatitis C is related to his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the 
service-connected right shoulder disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.        § 4.71a, 
Diagnostic Code 5201 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).

3.  Resolving doubt in the Veteran's favor, the Veteran's 
hepatitis C was incurred in military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002);   38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating for his 
service-connected right shoulder disability, and entitlement 
to service connection for hepatitis C.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in November 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to contact the 
Veteran in writing and ask that he identify any further 
medical records that may support his claims.  If the Veteran 
identified records that were not already part of the record, 
the AOJ was instructed to take steps to obtain them and 
associate them with the Veteran's claims folder.  In 
particular, the AOJ was instructed to obtain all treatment 
reports from the VA outpatient clinic in Columbus, Ohio.  
Additionally, the Board instructed the AOJ to obtain a VA 
medical opinion regarding the etiology of the Veteran's 
hepatitis C.  The AOJ was to then readjudicate the Veteran's 
claims.

The AOJ requested additional dates of treatment and other 
medical evidence from the Veteran in a May 19, 2008 letter.  
The Veteran did not respond.

VA outpatient treatment records from the VA Medical Center in 
Columbus, Ohio dated from February 1998 to August 2009 were 
obtained and associated in the Veteran's claims folder.  

Additionally, a VA medical opinion regarding the etiology of 
the Veteran's hepatitis C was prepared on August 5, 2009 and 
subsequently associated with the claims folder.  As noted 
above, the AOJ readjudicated the Veteran's claims in an 
August 2009 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

With respect to the Veteran's service connection claim, 
multiple VCAA notice letters were sent to the Veteran in 
April 2000, April 2001, March 2002, February 2004, and May 
2008.  These letters appear to be adequate.  The Board need 
not, however, discuss in detail the sufficiency of the VCAA 
notice letters in light of the fact that the Board is 
granting the claim.  Any potential error on the part of VA in 
complying with the provisions of the VCAA with respect to the 
Veteran's service connection claim has essentially been 
rendered moot by the Board's grant of the benefit sought on 
appeal.

With respect to the Veteran's increased rating claim, the 
Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in 
letters from the RO dated February 3, 2004 and May 19, 2008, 
including evidence showing that "your service-connected 
condition has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
February 2004 and May 2008 letters.  Specifically, the 
Veteran was advised in the letters that VA is responsible for 
obtaining relevant records from any Federal agency, to 
include VA Medical Centers or the Social Security 
Administration (SSA).  The letters also indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claims.  The letters additionally informed the 
Veteran that VA would make reasonable efforts to obtain 
evidence held by non-Federal agencies, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Included with 
each letter were copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, and the letters asked 
that the Veteran complete this release so that VA could 
obtain records on his behalf.  

The February 2004 VCAA letter further emphasized: "[Y]ou 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letter.]   

The Veteran was not provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
However, the Board notes that 38 C.F.R.            § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter from the RO, as well as 
in the above-referenced May 2008 VCAA letter.  Each letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 and May 2008 
letters advised the Veteran as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the evidence of record indicates that the Veteran 
had actual knowledge of what is necessary to substantiate his 
claim.  In particular, the Veteran has consistently argued 
that his right shoulder disability has worsened in severity, 
and manifests in symptomatology such as pain and limitation 
of motion-symptoms specifically contemplated by Diagnostic 
Code 5201 [limitation of motion of the shoulder], under which 
the Veteran is currently rated.  See, e.g., the Veteran's 
January 23, 2007 Statement in Support of Claim; see also the 
October 22, 2009 Appellate Brief Presentation, page 2.  

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the February 2004, March 2006 and 
May 2008 letters, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in an April 2004 statement of the 
case (SOC), and November 2004, January 2006, and August 2009 
SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records, VA and private treatment records, and lay 
statements from the Veteran's wife and friends.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
in May 2000, August 2001, November 2002, July 2006, and 
August 2009.  The reports of these examinations reflect that 
each examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that these 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  

The Veteran's representative has recently asserted that, 
although the Board did not order the AOJ to schedule the 
Veteran for a VA examination of his right shoulder disability 
following its November 2007 remand, such was done on August 
18, 2009.  See the Appellate Brief Presentation, page 2.  The 
Veteran's representative argues that the examination was 
inadequate on its face, and that there is no indication that 
this examination was reviewed or considered by the AOJ in its 
August 2009 SSOC.  The Board disagrees.  

The Board initially points out that the August 18, 2009 
treatment report of record is not a VA Compensation and 
Pension Examination, but a VA outpatient orthopedic report at 
the Columbus, Ohio VAMC.  Nothing in the record indicates 
that this consult was specifically scheduled to further 
develop the Veteran's increased rating claim.  Rather, it 
appears that the Veteran came to the VAMC the previous day on 
his own to obtain immediate treatment for right shoulder 
pain.  See an August 17, 2009 VA Progress Note.  Accordingly, 
VA has no obligation under Barr v. Nicholson, 21 Vet. App. 
303 (2007) to ensure that the August 2009 consultation was 
"adequate" because the AOJ did not undertake any specific 
effort to provide the Veteran with a VA examination in August 
2009.  

Secondly, and crucially, the August 24, 2009 SSOC 
specifically indicates review of the Veteran's treatment 
records from the Columbus VA Medical Center dated February 
1998 to August 2009.  It therefore appears that the Veteran's 
August 19, 2009 report was in fact of record and was 
considered by the AOJ in its August 2009 SSOC.  Accordingly, 
the Veteran's representative's assertions to the contrary are 
without merit.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf as relate to the issues being decided on appeal.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).   The Veteran did not request a personal hearing.  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected right shoulder dislocation residuals, 
currently evaluated 20 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether different rating codes 
are "more appropriate" than those used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected right shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 
5203-5201 [clavicle or scapula, impairment of, with 
limitation of motion].  See 38 C.F.R. § 4.27 (2009) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  The Veteran was 
originally rated under Diagnostic Code 5203 based on an in-
service shoulder dislocation, and under Diagnostic Code 5201 
based on subsequent shoulder surgery to correct that shoulder 
dislocation in April 1999.  See both the September 1982 and 
April 1999 RO rating decisions.  As a practical matter, the 
Veteran's disability has been rated under Diagnostic Code 
5201, limitation of motion of the shoulder.

The Board has considered rating the Veteran's right shoulder 
disability under Diagnostic Code 5203; however, the medical 
evidence of record fails to demonstrate nonunion or malunion 
of the right clavicle or scapula.  In any event, even if 
Diagnostic Code 5203 were applicable, this would not avail 
the Veteran.  His right shoulder disability is already rated 
20 percent disabling, which is the maximum rating assignable 
under Diagnostic Code 5203.  

Recent x-ray results show that the Veteran now has mild 
degenerative changes at the AC joint of the right shoulder.  
See the Veteran's July 17, 2009 VA treatment report.  
Diagnostic Code 5003 indicates that degenerative arthritis 
established by 
X-ray findings will be rated on the basis of limitation of 
motion for the specific joint or joints involved.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).
Accordingly, the Board finds that Diagnostic Codes 5003 and 
5201 are the most appropriate in this case, as they pertain 
to the specific right shoulder disability and symptomatology 
from which the Veteran currently suffers [degenerative 
arthritis and limitation of motion].  

Specific schedular criteria

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint is rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).  For the purpose of 
rating disabilities due to arthritis, the shoulder is 
considered a major joint.  See 38 C.F.R. § 4.45 (2009).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

The Board observes that the Veteran's right upper extremity 
is his major extremity. See 38 C.F.R. § 4.69 (2009) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major]. Under Diagnostic Code 
5201, limitation of motion to shoulder level in the major 
extremity warrants a 20 percent evaluation.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation in the major extremity.  Limitation 
of motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2009).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. See 38 C.F.R. § 4.59 (2009).

Analysis

Schedular rating

As noted above, the Veteran's right shoulder disability 
rating is currently rated 
20 percent disabling under Diagnostic Code 5201.  To warrant 
a 30 percent rating, the evidence must show that the 
Veteran's right  arm is limited in motion to a point midway 
between his side and shoulder level.  The midway point 
between the side and shoulder is 45 degrees.

Pertinently, a January 2007 VA Orthopedic Surgery Note 
specifically stated that the Veteran is only able to forward 
flex and abduct his right arm about 40 to 50 degrees actively 
and passively.  See the Veteran's January 22, 2007 VA 
Orthopedic Surgery Note, page 2.  Subsequently, at an August 
2009 VA surgery consult, the Veteran's treating physician 
noted "decreased motion in the shoulders," and indicated 
that the Veteran's right shoulder can be abducted only to 45 
degrees, at which point the Veteran gets severe pain.  See 
the Veteran's August 18, 2009 VA Orthopedic Consult.  

[The Board notes that the August 18, 2009 VA treating 
physician actually stated that it was the Veteran's left 
shoulder that could only be abducted to 45 degrees, not the 
right, but this appears to be a typographical error.  Indeed, 
the physician noted markedly limited internal rotation on the 
Veteran's right side immediately following his assessment of 
the Veteran's abduction, and then went on to discuss 
limitation of motion of the Veteran's left shoulder, which he 
observed could "get well above the horizontal in 
abduction." The physician then discussed the Veteran's 
internal rotation on the left side.  Based on how the VA 
physician sequenced his analysis, it appears he mistakenly 
attributed the Veteran's right shoulder abduction level of 45 
degrees to the left shoulder.]

There is no recent medical evidence contrary to these 
observations.  Accordingly, because the Veteran's right arm 
has limitation of motion midway between his side and shoulder 
level [45 degrees], the assignment of a 30 percent disability 
rating for the Veteran's service-connected right shoulder 
disability is warranted under Diagnostic Code 5201.  

No medical evidence of record indicates that the Veteran's 
right shoulder disability manifests in limitation of motion 
to 25 degrees or less from his right side.  Accordingly, 
assignment of a 40 percent disability rating is not 
warranted.  

DeLuca consideration

In DeLuca, the Court held that VA's review of a service-
connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  See 38 C.F.R. §§ 4.40, 4.45 (2008).  The Board 
has therefore taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.

In this case, the medical and lay evidence indicates that the 
Veteran's range of motion is limited by pain.  See the 
January 22, 2007 VA Orthopedic Surgery Note [noting that 
rotation of the shoulder is markedly limited due to pain]; 
and the August 19, 2009 VA orthopedic consult [noting that 
the Veteran gets severe pain after abducting to 45 degrees].  
This has been taken into consideration by the Board in 
assigning the 30 percent disability rating.

There is no evidence showing a lack of function of the 
Veteran's right arm which would allow for a higher rating 
under Diagnostic Code 5201.  It is clear that the range of 
motion results elicited at the January 2007 and August 2009 
physical examinations demonstrated that the Veteran could 
abduct well over 25 degrees from his right side without 
indications of pain.  Further, although a July 2006 VA 
examiner's report noted additional limitation of motion after 
repetition, the Veteran crucially was able to abduct to 60 
degrees from his right side after this repetition.  See the 
July 2006 VA examiner's report, page 2.  

The Board wishes to make it clear that it is in no way 
minimizing the Veteran's pain, which according to the 
examination reports results in some limitation of function.  
However, the limitation of function is not of such severity 
as to approximate limitation of motion to 25 degrees from the 
right side.  Additional disability based on DeLuca factors is 
therefore not warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008 ); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Both the January 2007 and March 2009 VA treatment reports 
indicate the presence of a "well-healed" scar related to 
the Veteran's right shoulder rotator cuff surgery.  Neither 
report reveals that the scar was painful, caused instability, 
was particularly deep, or caused any limitation of motion.  
Bases on this medical evidence, the Board finds that a 
separate rating for the scar is not warranted by the evidence 
of record.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed his claim for an increased disability rating 
for his service-connected right shoulder disability in April 
2000.  The question to be answered by the Board, therefore, 
is whether any different rating should be assigned for the 
relevant time period under consideration, April 1999 to the 
present.  

The RO has rated the Veteran's right shoulder disability 20 
percent disabling from November 1998 to the present.  After a 
careful review of the record, the Board can find no evidence 
to support a finding that the Veteran's right shoulder 
disability became severe enough to warrant a rating in excess 
of 20 percent at any time from April 1999 to January 22, 
2007.  It does not appear that the Veteran's symptomatology 
became worse until the January 22, 2007 VA orthopedic surgery 
consult, at which point the Veteran exhibited a decreased 
range of right shoulder motion.  From April 1999 to January 
2007, the Veteran's documented right shoulder ranges of 
motion [specifically abduction] were congruent with the 
criteria for a  20 percent rating, as shown by the following 
chart: 


Forward 
flexion
Abduction
Internal 
rotation
External 
rotation
Normal
0-180 
(degrees)
0-180
0-90
0-45
Jan. 1999 
VA 
examiner's 
report
0-130
0-70
0-80
0-80
May 2000 
VA 
examiner's 
report
0-110
0-110
0-70
0-70
July 20, 
2000 VA 
progress 
note
0-45
0-45
Not taken
Not taken
Dec. 12, 
2000 VA 
physical 
therapy 
note
0-100
0-90
Not taken
0-45
Aug. 2001 
VA 
examiner's 
report
0-140
0-110
0-70
0-70
Nov. 2002 
VA 
examiner's 
report
0-170
0-130
0-45
0-45
July 2006 
VA 
examiner's 
report
0-90
0-65
0-40
0-65
Jan. 22, 
2007 VA 
orthopedic 
surgery 
consult
0-40 or 0-
50
0-40 or 0-
50
Not taken
Not taken
Aug. 18, 
2009 VA 
orthopedic 
consult
Not taken
0-45
Not taken
Not taken

Although the range of motion of the Veteran's right shoulder 
became more limited over time, it was not severe enough to 
warrant a 30 percent disability rating until January 22, 
2007, the date upon which his right shoulder abduction 
decreased to midway between his right side and shoulder 
level.  [The Board acknowledges that the Veteran could only 
abduct to 45 degrees on July 20, 2000, but this limitation 
appears to have resolved very shortly after this date, as 
evidenced by abduction levels greater than 45 degrees at each 
assessment for the next seven years.]  

Accordingly, the Board concludes that January 22, 2007 was 
the date as of which right shoulder limitation of motion to 
midway between the Veteran's right side and shoulder level 
was initially medically identified.  Therefore, the increased 
rating of 30 percent is warranted as of that date.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The Veteran has suggested that his right shoulder disability 
"significantly limit[s] his ability to do his job [at the 
post office] . . . since he has trouble lifting his dominant 
right arm."  See the Veteran's August 19, 2009 VA Orthopedic 
Consult report.  Accordingly, the Board will consider the 
Veteran's potential entitlement to an extraschedular rating 
in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right shoulder disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, the symptomatology associated with the Veteran's 
disabilities, principally pain with limitation of motion, is 
specifically contemplated under the appropriate rating 
criteria for the shoulder under Diagnostic Code 5201.  
Accordingly, the Board finds that the Veteran's disability 
picture has been sufficiently contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly address 
whether the evidence of record demonstrates any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment   See 
38 C.F.R. § 3.321(b)(1).  

With respect to hospitalization, the record does not show 
that the Veteran has required frequent hospitalizations for 
his service-connected right shoulder disability, and the 
Veteran does not so contend.

With respect to marked interference with employment, there is 
no question that the Veteran is limited by this disability.  
The July 2006 VA examiner specifically noted that the Veteran 
works at the post office doing mail handling, and "has 
adapted to his right shoulder condition but experiences 
significant pain."  The examiner explained that the Veteran 
is "able to perform his current job . . . and he has to 
obtain help with lifts of over 50 pounds or any significant 
work above shoulder level."  See the July 2006 VA examiner's 
report, pages 1 and 2.  

The Board in no way disagrees that the Veteran's service-
connected right shoulder disability prevents him from 
engaging in physical work activities involving lifting 
objects above shoulder level.  Such symptomatology, however, 
is appropriately compensated via the 30 percent rating which 
is currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Marked interference with employment is not 
demonstrated.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's right shoulder disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a increased disability rating, from 
20 to 30 percent, for the Veteran's service-connected right 
shoulder disability is warranted from January 22, 2007.

2.  Entitlement to service connection for hepatitis C.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 
3.303 (2009).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use.

Analysis

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson, supra.

With respect to Hickson element (1), current disability, 
there are a number of competent diagnoses of Hepatitis C of 
record, most recently by the August 2009 VA examiner.  See 
the August 2009 VA examiner's report, page 1.  Hickson 
element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the service medical records 
contain no notation or diagnosis of hepatitis C during 
service or for years thereafter.  

Concerning in-service injury, the Veteran contends that in-
service surgeries and inoculations were the source of his 
hepatitis C.  Additionally, the Veteran has reported other 
high-risk factors to the August 2009 VA examiner, to include 
experience with prostitutes in service, and acquiring tattoos 
on his arms while serving in Germany.  See the August 2009 VA 
examiner's report, page 1.  

Although the Veteran's service treatment records fail to 
indicate that the Veteran underwent blood transfusions during 
service, there is evidence of that he underwent in-service 
surgeries removing a tailbone cyst and rectal fissures.  The 
Board further notes that the Veteran is competent to testify 
to observable and describable events such as receiving 
tattoos in service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Crucially, there is no evidence of record 
contradicting the Veteran's statements or demonstrating any 
in-service or post-service intravenous (IV) drug use.  
Therefore, resolving all doubt in favor of the Veteran, the 
Board finds that in-service injury is shown, and Hickson 
element (2) is also satisfied.
  
With respect to Hickson element (3), medical nexus, the 
August 2009 VA examiner stated that the Veteran had 
"multiple risk factors for development of hepatitis C", 
to include in-service surgeries, exposure to prostitutes, and 
getting tattoos.  The examiner then pointed out that the 
Veteran also had multiple inoculations prior to going 
overseas, which is also a risk factor. The examiner indicated 
that any of these factors "could have been the cause of his 
hepatitis C," but concluded that he could not say whether 
the Veteran's hepatitis C was caused by his military service 
"without regard to speculation . . . ."  See the August 
2009 VA examiner's report.  

Significantly, previous examination reports of record include 
an observation from Dr. J.Y in September 1999, who noted a 
"history of Hepatitis C from an old blood transfusion 
approximately 20 years ago" [i.e., during the Veteran's 
service from 
1978 to 1981].  Also of record is a May 2000 statement from a 
VA physician indicating that the Veteran's hepatitis C was 
probably secondary to blood transfusions while in service.  

As noted above, there is no evidence of record indicating 
that the Veteran has participated in any in-service or post-
service IV drug use.  Further, there is no evidence of record 
linking the Veteran's hepatitis C to any other non-service 
injury or disability.  Accordingly, the Board finds that at 
the very least, the evidence of record is in equipoise as to 
whether the Veteran's current hepatitis C is related to his 
in-service risk factors.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A.  § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  Based on the evidence of record, the Board agrees 
with the Veteran's representative that the benefit-of-the-
doubt rule is applicable in this case, and finds that the 
Veteran's current hepatitis C is related to his active duty 
military service.  

Hickson element (3), and thus all elements, has been 
satisfied.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for hepatitis C is 
warranted.  The appeal is allowed.

Additional comment

In its November 2007 decision, the Board referred the 
Veteran's claims of entitlement to compensation for hepatitis 
C under 38 U.S.C. § 1151, as well as entitlement to service 
connection for hepatitis C on a secondary basis to the RO for 
appropriate development.  See the November 2007 Board 
decision, page 12.  
The Veteran's representative correctly notes that the RO has 
not yet acted upon these issues.  See the October 22, 2009 
Appellate Brief Presentation, page 4.  However, RO action as 
to these alternate theories of entitlement to compensation 
for hepatitis C is no longer required or necessary since the 
Board is awarding a full grant of the benefit sought on 
appeal. 

ORDER

Entitlement to an increased disability rating of 30 percent 
for service-connected right shoulder dislocation residuals is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to service connection for hepatitis C is granted.  


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


